Citation Nr: 9928252	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to assistance in the acquisition of specially 
adapted housing or entitlement to a special home adaptation 
grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran entitlement to 
assistance in the acquisition of specially adapted housing 
and entitlement to a special home adaptation grant.  A notice 
of disagreement was received in May 1995.  A statement of the 
case was issued in August 1995.  A substantive appeal was 
received from the veteran in August 1995.  In August 1997, 
the Board remanded this matter to the RO for further 
development.   


FINDINGS OF FACT

1.  Service connection has been granted for COPD, asthma, 
rated as 100 percent disabling.

2.  The veteran is not in receipt of service connection for, 
nor does the service-connected COPD, asthma result in, 1) 
loss, or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion with out the aid of 
braces, crutches, canes, or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

3.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

Neither the requirements for entitlement to assistance in 
acquiring specially adapted housing nor the requirements for 
a special home adaptation grant are met.  38 U.S.C.A. § 2101 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.809, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for assistance in the acquisition of specially adapted 
housing or entitlement to a special home adaptation grant is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990).  With respect to this claim, 
all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  In this regard, it is noted that the Board 
remanded this matter in August 1997 for the accomplishment of 
a VA examination.  However, the record reflects that the 
veteran canceled the scheduled examination and requested that 
one not be rescheduled.  The Board points out that the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) has made it clear that the duty to assist is not 
always a "one-way street."  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).

The veteran suffers from chronic obstructive pulmonary 
disease (COPD), asthma, and service connection is in effect 
for this disability, currently evaluated as 100 disabling 
(service connection is not in effect for any other 
disabilities).  Further, in November 1994, he was awarded 
special monthly compensation on account of being so helpless 
as to be in need of regular aid and attendance.  He and his 
representative contend that because of the veteran's service-
connected COPD, asthma, he is unable to walk and must use a 
wheelchair, and as such, is entitled to assistance in the 
acquisition of specially adapted housing or entitlement to a 
special home adaptation grant.  

In this regard, it is noted that in order to qualify for 
assistance in acquiring specially adapted housing, a veteran 
must be entitled to compensation based on permanent and total 
disability which was incurred in or aggravated by service and 
which includes one of the following: (1) The loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) The loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The 
assistance referred to in this section will not be available 
to any veteran more than once. The term, "preclude 
locomotion," means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible. 38 U.S.C.A. § 2101(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.809 (1998).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  Id.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  

As noted, service connection has been granted for COPD, 
asthma, rated as 100 percent disabling.  The recent, relevant 
evidence of record includes letters from Joseph M. Walsh, 
M.D.  In October 1993, the veteran was seen by Dr. Walsh, who 
noted that the veteran gave a history of angioplasty in both 
legs in 1989 and that he subsequently felt tingling in both 
feet below the ankles.  The veteran told Dr. Walsh that he 
had difficulty feeling the ground when walking and that his 
legs were weak, but denied any hand weakness at the time.  

On neurologic examination, the veteran's gait was noted to be 
wide-based and he was unable to stand with his feet together.  
Motor strength was intact in all major muscle groups of the 
upper extremities.  Reflexes were absent at the ankles.  
Sensory examination showed that proprioception was decreased 
in the feet, and that there was a decrease in pin and 
temperature sensation below the knees.  Dr. Walsh's 
impression was that it seemed likely that the veteran had a 
sensory motor neuropathy and possible myopathy due to the 
strong leg extension but weak thigh flexion. 

An electromyographic (EMG) study conducted in October 1993 by 
T. Drake McDonald, M.D. (upon request from Dr. Walsh) was 
consistent with a chronic, severe, primarily axonal sensory 
motor peripheral neuropathy affecting the veteran's legs 
greater than the arms.

In November 1993 Dr. Walsh saw the veteran for a follow-up 
examination.  In his November 1993 letter, Dr. Walsh noted 
the October 1993 EMG findings, and indicated that they should 
try to get the veteran involved in physical therapy for leg 
strengthening and gait training.  Dr. Walsh also noted that 
it was likely that the veteran's neuropathy would slowly 
progress to the point where he would eventually become 
disabled to a much greater extent.  Dr. Walsh saw the veteran 
in December 1993, and it was again noted that he had chronic 
severe axonal sensorimotor neuropath affecting the legs more 
than the arms.  

In an April 1994 medical statement, David E. Graham, M.D. 
indicated that the veteran has a diagnosis of COPD, asthma, 
that he needs help dressing and feeding himself, and that 
because of COPD, he is unable to walk with shortness of 
breath.  Further, Dr. Graham indicated that the veteran 
required the use of a wheelchair, that he was unable to care 
for himself because of his COPD, and that he cannot breathe 
when getting up to walk.

In another private medical statement, this one dated in June 
1995, an examiner (whose signature is illegible) indicated 
that the veteran suffers from coronary artery disease (CAD), 
COPD, pernicious anemia, and seizures, and that he has 
difficulty walking due to loss of lower extremity usage.  The 
examiner further noted that the veteran cannot walk without a 
walker, and that he was unable to get a wheelchair through 
doors.  Finally, the examiner noted that the veteran's poor 
health and inability to walk were the reasons he required the 
care or assistance of another person.  

Records from Presbyterian Hospital indicate that the veteran 
was admitted there in April 1997 after having a decreased 
appetite and worsening cough for the previous three to four 
days.  It was noted that the veteran had become bedridden at 
home a few days prior to admission secondary to worsening 
dyspnea and increased wheezing and coughing.  The admission 
report also notes that the veteran is essentially wheelchair 
bound but that he is able to ambulate with a walker for short 
distances in his home, and that he has a history of a chronic 
idiopathic sensory motor neuropathy in the lower extremities.  
Also noted was the history of COPD, CAD, and a seizure 
disorder.  Examination of the extremities during this 
admission revealed weakness in each lower extremity, and that 
the veteran was able to move them but with poor control and 
generalized weakness below the level of the knees.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for assistance in the 
acquisition of specially adapted housing or entitlement to a 
special home adaptation grant.  It is not shown that the 
veteran's COPD results in the loss of use of his lower 
extremities as claimed by the veteran.  While the record 
shows that the veteran uses a walker and a wheelchair, their 
use is necessitated by his nonservice-connected chronic, 
severe, sensory motor peripheral neuropathy, and not by 
service-connected COPD, as indicated by the records from Dr. 
Walsh, to include the report of the EMG study he had 
requested.  While Dr. Graham indicated in his April 1994 
statement that the veteran was unable to walk with shortness 
of breath, he did not indicate whether the veteran's service-
connected COPD, asthma, resulted in the loss of use of the 
veteran's lower extremities which in turn precluded 
locomotion without the use of braces, crutches, canes, or a 
wheelchair.  

The Board has considered the veteran's contentions, but he 
has furnished no medical evidence or opinion to support his 
claim.  The veteran, as a layman, is not competent to assign 
a specific etiology to his symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In making denying the veteran's claim, the Board does not 
mean to minimize the severity of the service-connected 
disability, and notes that the 100 percent disability rating 
in effect for his COPD, asthma (along with the special 
monthly compensation for aid and attendance) reflects the 
severe nature of this disability.  However, the legal 
criteria cited above are controlling and specially adapted 
housing benefits cannot be granted as the evidence of record 
fails to show that the veteran has lost the use of both lower 
extremities due to his service-connected disability.  It is 
also neither contended nor shown that the veteran meets any 
of the other three criteria under 38 C.F.R. § 3.809 that 
would allow the award of the benefit sought.  Thus, the 
benefit sought on appeal must be denied.

Finally, as set forth above, financial assistance in 
acquiring special home adaptations may be available to a 
veteran who does not qualify for specially adapted housing 
under the criteria cited above, but who is entitled to 
compensation for permanent and total disability which 1) is 
due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands. 38 U.S.C.A. § 2101(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.809a (1998).  The veteran does not meet the 
criteria for this benefit either, because he is not entitled 
to compensation for permanent and total disability due to 
blindness in both eyes.  His total disability compensation 
results from a grant of service connection for COPD.  
Furthermore, service connection has not been awarded for the 
anatomical loss or loss of use of both hands, nor as any such 
disability been demonstrated.  Thus, the criteria for 
entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations are not met.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

